Citation Nr: 1623252	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  14-16 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to service connection for a sleep disability.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from January 1956 to December 1957.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of June 2011 and May 2015 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The issues of service connection for a sleep disability, hypertension, and a heart disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the appeal, the Veteran's service-connected bilateral hearing loss was manifested by an average pure tone threshold in the right ear of 61.25 decibels and 71.25 decibels in the left ear, with speech recognition ability of 84 in both ears.  The Veteran's hearing was demonstrative of an exceptional pattern of hearing impairment in the left ear.


CONCLUSION OF LAW

The criteria for the assignment of an initial 10 percent disability rating for the service-connected bilateral hearing loss have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION


I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

The appeal arises from a disagreement with the initially assigned disability rating for bilateral hearing loss after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.

The Veteran was provided a VA medical examination in May 2015.  The examination is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met.

II. Higher Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015). 

Service connection was granted for bilateral hearing loss by a rating decision in May 2015, and a noncompensable evaluation was assigned, effective April 6, 2015.  Evaluations of defective hearing range from noncompensable to 100 percent for service-connected bilateral hearing loss.  These evaluations are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000 and 4000 cycles per second.  To evaluate the degree of disability from defective hearing, the revised rating schedule establishes eleven auditory acuity levels from level I for essentially normal acuity through XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.

In cases of exceptional hearing loss, i.e. when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  See 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 30 decibels or less at 1000 hertz, and 70 decibels or more at 2000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will then be evaluated separately.  

The Veteran was afforded a VA audiological examination in May 2015.  The audiometric findings were as follows:





HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
45
55
70
75
61.25
84
LEFT
70
70
70
75
71.25
84

Applying the puretone threshold average and speech discrimination results of the audiological examination to Table VI, yielded a value of level III for both the right and left ears.  Applying those values to Table VII, the designations yield a noncompensable evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100.

The Veteran's hearing was demonstrative of an exceptional pattern of hearing impairment in the left ear during the VA audiological examination as puretone threshold were 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz).  For this reason, 38 C.F.R. § 4.86(a) applies.  

Applying the results of the VA audiological examination to Table VIa yielded a value of level VI for the left ear.  The right ear remained at a value of level III.  Applying these values to Table VII, the designations yield a 10 percent evaluation based on the June 2014 examination results.  Based on these results, the Board finds that a 10 percent rating is warranted.

The Board has considered the Veteran's statements with regard to his hearing loss.  However, disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  As such, the medical evidence is considered the most probative evidence with regard to the level of severity of the Veteran's service-connected bilateral hearing loss.  Moreover, the examiner considered the functional effects of the Veteran's bilateral hearing loss in making the findings.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). 

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim for entitlement to an initial compensable evaluation for bilateral hearing loss, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The Veteran's service-connected hearing loss considered above result in functional impairments.  Specifically, the Veteran's hearing impairment impact on his daily life includes difficulty understanding certain words and the television, which is contemplated by the rating criteria.  See Martinak, 21 Vet. App. at 447.  Indeed, the reported symptoms are fully consistent with the higher initial evaluation of 10 percnet assigned pursuant to this decision.  Thus, the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for hearing loss is adequate, and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2015).

Furthermore, the disability picture is not so exceptional to warrant referral even when the disabilities are considered in the aggregate.  The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Total Disability Rating Due To Individual Unemployability (TDIU)

A request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In the instant case, the holding of Rice is inapplicable since the evidence of record clearly shows that the Veteran is currently retired, and there is no evidence demonstrating that he retired due to any service-connected disability; thus, there is no cogent evidence of unemployability, and entitlement to increased compensation based on TDIU is not warranted.


ORDER

An initial 10 percent rating is granted for service-connected bilateral hearing loss, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Veteran was afforded a VA examination in May 2011 for his sleep disability, hypertension and heart disability.  The Veteran asserts that these conditions are secondary to his service-connected nasal septum deformity.  The examiner opined that the sleep disorder, hypertension, and coronary artery disease are not caused by or a result of his service-connected deviated septum.  The examiner explained that the Veteran has been noncompliant with treatment recommendations for his deviated septum and has not sought treatment for sleep problems, his most recent ENT examination notes good nasal airflow, and there was no evidence of a nasal obstruction causing a sleep disorder.  The examiner did state that the Veteran's sleep disorder may be in part related to his anxiety.  Regarding the Veteran's hypertension and heart disability, the examiner stated that a deviated nasal septum does not cause hypertension as the two are not anatomically or physiologically connected, a deviated nasal septum does not cause a blockage in an artery in a heart, and the Veteran's heart disease was most likely related to smoking and family history.

The Board finds the opinions inadequate as the examiner did not provide medical support and adequate rationale for the conclusions reached, and an opinion as to whether the sleep disorder, hypertension, and coronary artery disease are aggravated by the Veteran's service-connected nasal septum deformity was not provided.  Furthermore, regarding the sleep disability, the record is unclear as to whether the Veteran is currently diagnosed with a sleep disability and the examiner did not provide a diagnosis regarding the Veteran's described sleep problems.  The examiner also stated that the Veteran's sleep problems may be related to his anxiety.  The Veteran is currently service-connected for a mood disorder.

In order to properly adjudicate this appeal, factually accurate, fully articulated, and soundly reasoned medical opinions are needed.  As such, further development is necessary.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the etiology of any currently diagnosed sleep disability, hypertension and heart disability.  The claims file must be made available to the examiner for review.  

The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current sleep disability, hypertension and heart disability are caused or aggravated by his service-connected nasal septum deformity.  

The examiner must also provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current sleep disability is caused or aggravated by his service-connected mood disorder.
The term "aggravated" in the above context refers to a worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

The examiner must provide an opinion based on the Veteran's specific case and consider the arguments presented by the Veteran.  

The examination report must include a complete rationale for all opinions expressed.  
2.  Finally, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


